WELCH, J.
(dissenting). I agree with the rule of law of the first paragraph of the syllabus, that parties may waive the benefits of the statutes cited, but I disagree with the application of that rule to the facts here shown. I think the majority opinion results in an improper extension of this rule of waiver and that the majority conclusion on that point is not justified by the cited case Conwill v. Eldridge. See Harper v. Corcoran, 166 Mich. 474, 132 N.W. 106.
HALLEY, J., concurs in this view.